



EXHIBIT 10.9

 


SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION ARRANGEMENTS

 

                Each director of IAC who is not an employee of IAC or any of its
businesses receives an annual retainer of $30,000.  The chairpersons of the
Audit and Compensation/Benefits Committees and every member of the Audit
Committee (including the Chairperson) each receive an additional annual retainer
of $10,000 and every member of the Compensation/Benefits Committee (including
the Chairperson) receives an additional annual retainer of $5,000.

                IAC also pays each of these directors $1,000 for each IAC Board
and Board Committee meeting attended, plus reimbursement for all reasonable
expenses incurred by a director as a result of attendance at any of these
meetings.  In addition, directors who are not employees of IAC or any of its
businesses receive a grant of 7,500 restricted stock units (or such lesser
number of restricted stock units with a dollar value of $250,000) upon their
initial election to office and annually thereafter on the date of IAC’s annual
meeting of stockholders at which the director is re-elected.  These restricted
stock units vest in three equal annual installments commencing on the first
anniversary of the grant date.

                Under IAC’s Deferred Compensation Plan for Non-Employee
Directors, non-employee directors may defer all or a portion of their annual
retainer and meeting fees.  Eligible directors who defer their directors’ fees
can elect to have such deferred fees applied to the purchase of share units,
representing the number of shares of IAC Common Stock that could have been
purchased on the relevant date, or credited to a cash fund.  If any dividends
are paid on IAC Common Stock, dividend equivalents will be credited on the share
units.  The cash fund will be credited with deemed interest at an annual rate
equal to the weighted average prime lending rate of JPMorgan Chase Bank.

                Upon termination, a director will receive (1) with respect to
share units, such number of shares of IAC Common Stock as the share units
represent and (2) with respect to the cash fund, a cash payment.  Payments upon
termination will be made in either one lump sum or up to five installments, as
previously elected by the eligible director at the time of the related deferral
election.

 

--------------------------------------------------------------------------------
